DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
Claims 1-8 remain pending in this application.
Applicant's arguments have been fully considered but they are not persuasive.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant should please note that the combination of Buga, Seo and Kostadinov, and not any of the references singularly, is used to teach the claimed limitations as a whole. So while Seo teaches determining whether or not a total amount of data exceeds a memory capacity, both Buga and Kostadinov teach data that is of a plurality of update programs for individually operating different types of ECUs/devices (respectively). And, the update data of Seo reasonably corresponds to the plurality of undivided update programs for individually operating the different types of the ECUs/devices of Seo and Kostadinov since the content/type of the data does not change the function or step being  Also, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Buga in view of Seo to incorporate/implement the limitations as taught by Kostadinov in order to provide a more efficient method/system of updating programs of various devices. Therefore, the Buga, Seo, and Kostadinov references will continue to be used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Buga et al (US Patent Application Publication 2014/0282470 A1, Buga hereinafter) in view of Seo et al (US Patent Application Publication 2008/0065816 A1, Seo hereinafter) and Kostadinov et al (US Patent Application Publication 2015/0052512 A1, Kostadinov hereinafter, all art already of record).
As to claim 1, Buga teaches a program updating system comprising a plurality of Electric Control Units (ECUs) installed in a vehicle (i.e. ECUs), and a relay device (i.e. gateway) connected to the plurality of ECUs so as to be communicable with the ECUs within the vehicle (See Fig.11 and associated text), wherein the relay device comprises:
a wireless communication device to wirelessly receive a plurality of undivided update programs for different types of ECUs among the plurality of different ECUs that individually control different on-vehicle devices (See e.g. [0083] - data transfer between a configuration server (e.g., a Vehicle Configuration Cloud Server (VCCS) operated by an OEM and/or one or more other entities) to an individual ECU for a specific vehicle. The configuration server/VCCS may hold all of the combinations of ECU release packages; The data may transfer using one or more of various networks, including the Internet, local area networks (e.g., LAN, WiLAN, Wi-Fi, Bluetooth), cellular or other over-the-air (OTA) wireless carrier pathways, satellite pathways, and/or other wired and wireless communication pathways and [0095]),
a memory to store therein the received plurality of undivided update programs (See e.g. [0097] - A database at or connected to the VCCS may store EIs in the form of RPs across various vehicles manufactured by particular OEMs and the ECUs associated with eh EIs),
 an in-vehicle communication device to transmit the stored plurality of undivided update programs to the different types of ECUs, respectively  (see e.g. [0101] - As part of its duties for providing the logical connection, the CCM: notifies individual Vehicle Cluster Connection Managers when updates may be available; establishes connections with the individual Vehicle Cluster Connection Manager within individual vehicles upon request (e.g., via a two-way communication data link); establishes broadcast connections when necessary and/or desired (e.g., notifications to all owners of a particular make, model, and year that a specific update may be available); and monitors the progress of the update and [0109]).

However, while Buga does teach data of the plurality of undivided update programs for individually operating the different types of the ECUs (See e.g. [0083] and [0095]), and a memory to store the data of the plurality of undivided update programs for individually operating the different types of the ECUs (see e.g. [0097]), he does not specifically teach determining whether or not a total amount of the data exceeds a memory capacity for the data of the memory, wherein the processor executes a first process when the total amount of data exceeds the memory capacity, and a second process when the total amount of data does not exceed the memory capacity, the first process includes sequential reception of the plurality of undivided update programs, and the second process includes collective reception of the plurality of undivided update programs.

In an analogous art of updating, however, Seo teaches a processor to determine whether or not a total amount of data exceeds a memory capacity for the update data of the memory (the update data of Seo reasonably corresponds to the plurality of undivided update programs for individually operating the different types of the ECUs since the content/type of the data does not change the function or step being performed of determining whether there is enough space for the data, see Fig.4: s515 and associated text. e.g. [0055]- the control unit 11 verifies a size of the update file in accordance with the descriptor and an available capacity of the internal memory unit 41) and [0056] - The control unit 11 compares the available capacity of the internal memory unit 41 and the size of the update file, and determines whether the available capacity of the internal memory unit 41 is enough for storing the update file see Fig.4: s515 and associated text. e.g. [0055]- the control unit 11 verifies a size of the update file in accordance with the descriptor and an available capacity of the internal memory unit 41) and [0056] - The control unit 11 compares the available capacity of the internal memory unit 41 and the size of the update file, and determines whether the available capacity of the internal memory unit 41 is enough for storing the update file, wherein the processor executes a first process when the total amount of data exceeds the memory capacity (see Fig.4, s517, NO and associated text), and a second process when the total amount of data does not exceed the memory capacity, the second process includes collective reception of the plurality of undivided update programs (See e.g. [0056] -If it is determined that the available capacity of the internal memory unit 41 is enough for storing the update file, the control unit 11 selects the internal memory unit 41 as a download storage (S522) and stores the update file in the internal memory unit 41 while downloading). Therefore, the combination of Buga in view of Seo reasonably teaches the limitation of a processor to determine whether or not a total amount of data of the plurality of undivided update programs for individually operating the different types of the ECUs exceeds a memory capacity for the data of the memory.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Buga to incorporate/implement the limitations as taught by Seo in order to provide more efficient method/system of updating firmware/software of a device, as suggested by Seo (see [0012]).



In an analogous art of updating software, however, Kostadinov teaches executing a process including sequential reception of a plurality of undivided update programs when a total amount of data exceeds a memory capacity (see e.g. [0029] - examples of the update input 226 can include data that conveys the updates to the executable instructions across multiple process devices in the process line. This data may code a plurality of firmware components (e.g., the first firmware component and the second firmware component) for on the target devices (e.g., a first target device and a second target device). The firmware components may be different from one another, e.g., the executable instruction of the first firmware component are different from the executable instruction of the second firmware component and Fig.10 and associated text, e.g. [0049] – FIG. 10 depicts a flow diagram of an exemplary embodiment of a method 500 that can illustrates the exchange of information between devices in the system to complete the update process. Examples of the method 500 find use with receiving devices that do not have enough memory to retain information on the scale required by the size of the update package. For these types of devices, the host device can deliver the components of the download package serially, starting for example with the first download component that defines the content of the download package and [0050] - the method 500 includes, at step 502, receiving the first download component; if the receiving device accepts the first download component, then the method 500 can continue, at step 508, receiving the second download component and, at step 510, distributing the second download component to the appropriate target devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Buga in view of Seo to incorporate/implement the limitations as taught by Kostadinov in order to provide a more efficient method/system of updating programs of various devices, as suggested by Kostadinov ([0001]).

As to claim 7, Buga teaches a program updating method executed by a relay device which is connected to a plurality of Electric Control Units (ECUs) installed in a vehicle so as to be communicable with the ECUs within the vehicle (See Fig.4 and associated text) , the method comprising the steps of:
	wirelessly receiving a plurality of undivided update programs for different types of ECUs among the plurality of different ECUs that individually control different on-vehicle devices (See e.g. [0083] - data transfer between a configuration server (e.g., a Vehicle Configuration Cloud Server (VCCS) operated by an OEM and/or one or more other entities) to an individual ECU for a specific vehicle. The configuration server/VCCS may hold all of the combinations of ECU release packages; The data may transfer using one or more of various networks, including the Internet, local area networks (e.g., LAN, WiLAN, Wi-Fi, Bluetooth), cellular or other over-the-air (OTA) wireless carrier pathways, satellite pathways, and/or other wired and wireless communication pathways and [0095]),
	storing the received plurality of undivided update programs (See e.g. [0097] - A database at or connected to the VCCS may store EIs in the form of RPs across various vehicles manufactured by particular OEMs and the ECUs associated with eh EIs),
transmitting the stored plurality of undivided update programs to the different types of ECUs, respectively  (see e.g. [0101] - As part of its duties for providing the logical connection, the CCM: notifies individual Vehicle Cluster Connection Managers when updates may be available; establishes connections with the individual Vehicle Cluster Connection Manager within individual vehicles upon request (e.g., via a two-way communication data link); establishes broadcast connections when necessary and/or desired (e.g., notifications to all owners of a particular make, model, and year that a specific update may be available); and monitors the progress of the update and [0109]).

However, while Buga does teach data of the plurality of undivided update programs for individually operating the different types of the ECUs (See e.g. [0083] and [0095]), and a memory to store the data of the plurality of undivided update programs for individually operating the different types of the ECUs (see e.g. [0097]), he does not specifically teach determining whether or not a total amount of the data exceeds a memory capacity for the data of the memory, wherein the processor executes a first process when the total amount of data exceeds the memory capacity, and a second process when the total amount of data does not exceed the memory capacity, the first process includes sequential reception of the plurality of undivided update programs, and the second process includes collective reception of the plurality of undivided update programs.

In an analogous art of updating, however, Seo teaches a processor to determine whether or not a total amount of data exceeds a memory capacity for the update data of the memory (the update data of Seo reasonably corresponds to the plurality of undivided update programs for individually operating the different types of the ECUs since the content/type of the data does not change the function or step being performed of determining whether there is enough space for the data, see Fig.4: s515 and associated text. e.g. [0055]- the control unit 11 verifies a size of the update file in accordance with the descriptor and an available capacity of the internal memory unit 41) and [0056] - The control unit 11 compares the available capacity of the internal memory unit 41 and the size of the update file, and determines whether the available capacity of the internal memory unit 41 is enough for storing the update file see Fig.4: s515 and associated text. e.g. [0055]- the control unit 11 verifies a size of the update file in accordance with the descriptor and an available capacity of the internal memory unit 41) and [0056] - The control unit 11 compares the available capacity of the internal memory unit 41 and the size of the update file, and determines whether the available capacity of the internal memory unit 41 is enough for storing the update file, wherein the processor executes a first process when the total amount of data exceeds the memory capacity (see Fig.4, s517, NO and associated text), and a second process when the total amount of data does not exceed the memory capacity, the second process includes collective reception of the plurality of undivided update programs (See e.g. [0056] -If it is determined that the available capacity of the internal memory unit 41 is enough for storing the update file, the control unit 11 selects the internal memory unit 41 as a download storage (S522) and stores the update file in the internal memory unit 41 while downloading). Therefore, the combination of Buga in view of Seo reasonably teaches the limitation of a processor to determine whether or not a total amount of data of the plurality of undivided update programs for individually operating the different types of the ECUs exceeds a memory capacity for the data of the memory.



Buga in view of Seo does not specifically teach the first process includes sequential reception of the plurality of undivided update programs.

In an analogous art of updating software, however, Kostadinov teaches executing a process including sequential reception of a plurality of undivided update programs when a total amount of data exceeds a memory capacity (see e.g. [0029] - examples of the update input 226 can include data that conveys the updates to the executable instructions across multiple process devices in the process line. This data may code a plurality of firmware components (e.g., the first firmware component and the second firmware component) for on the target devices (e.g., a first target device and a second target device). The firmware components may be different from one another, e.g., the executable instruction of the first firmware component are different from the executable instruction of the second firmware component and Fig.10 and associated text, e.g. [0049] – FIG. 10 depicts a flow diagram of an exemplary embodiment of a method 500 that can illustrates the exchange of information between devices in the system to complete the update process. Examples of the method 500 find use with receiving devices that do not have enough memory to retain information on the scale required by the size of the update package. For these types of devices, the host device can deliver the components of the download package serially, starting for example with the first download component that defines the content of the download package and [0050] - the method 500 includes, at step 502, receiving the first download component; if the receiving device accepts the first download component, then the method 500 can continue, at step 508, receiving the second download component and, at step 510, distributing the second download component to the appropriate target devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Buga in view of Seo to incorporate/implement the limitations as taught by Kostadinov in order to provide a more efficient method/system of updating programs of various devices, as suggested by Kostadinov ([0001]).

As to claim 8, Buga teaches a non-transitory computer readable storage medium storing a computer program for causing a computer to function as a relay device which is connected to a plurality of control devices installed in a vehicle so as to be communicable with the control devices within the vehicle (See [0006]), the computer program comprising the steps of:
wirelessly receiving a plurality of undivided update programs for different types of ECUs among the plurality of different ECUs that individually control different on-vehicle devices (See e.g. [0083] - data transfer between a configuration server (e.g., a Vehicle Configuration Cloud Server (VCCS) operated by an OEM and/or one or more other entities) to an individual ECU for a specific vehicle. The configuration server/VCCS may hold all of the combinations of ECU release packages; The data may transfer using one or more of various networks, including the Internet, local area networks (e.g., LAN, WiLAN, Wi-Fi, Bluetooth), cellular or other over-the-air (OTA) wireless carrier pathways, satellite pathways, and/or other wired and wireless communication pathways and [0095]),
	storing the received plurality of undivided update programs (See e.g. [0097] - A database at or connected to the VCCS may store EIs in the form of RPs across various vehicles manufactured by particular OEMs and the ECUs associated with eh EIs),
transmitting the stored plurality of undivided update programs to the different types of ECUs, respectively  (see e.g. [0101] - As part of its duties for providing the logical connection, the CCM: notifies individual Vehicle Cluster Connection Managers when updates may be available; establishes connections with the individual Vehicle Cluster Connection Manager within individual vehicles upon request (e.g., via a two-way communication data link); establishes broadcast connections when necessary and/or desired (e.g., notifications to all owners of a particular make, model, and year that a specific update may be available); and monitors the progress of the update and [0109]).

However, while Buga does teach data of the plurality of undivided update programs for individually operating the different types of the ECUs (See e.g. [0083] and [0095]), and a memory to store the data of the plurality of undivided update programs for individually operating the different types of the ECUs (see e.g. [0097]), he does not specifically teach determining whether or not a total amount of the data exceeds a memory capacity for the data of the memory, wherein the processor executes a first process when the total amount of data exceeds the memory capacity, and a second process when the total amount of data does not exceed the memory capacity, the first process includes sequential reception of the plurality of undivided update 

In an analogous art of updating, however, Seo teaches a processor to determine whether or not a total amount of data exceeds a memory capacity for the update data of the memory (the update data of Seo reasonably corresponds to the plurality of undivided update programs for individually operating the different types of the ECUs since the content/type of the data does not change the function or step being performed of determining whether there is enough space for the data, see Fig.4: s515 and associated text. e.g. [0055]- the control unit 11 verifies a size of the update file in accordance with the descriptor and an available capacity of the internal memory unit 41) and [0056] - The control unit 11 compares the available capacity of the internal memory unit 41 and the size of the update file, and determines whether the available capacity of the internal memory unit 41 is enough for storing the update file see Fig.4: s515 and associated text. e.g. [0055]- the control unit 11 verifies a size of the update file in accordance with the descriptor and an available capacity of the internal memory unit 41) and [0056] - The control unit 11 compares the available capacity of the internal memory unit 41 and the size of the update file, and determines whether the available capacity of the internal memory unit 41 is enough for storing the update file, wherein the processor executes a first process when the total amount of data exceeds the memory capacity (see Fig.4, s517, NO and associated text), and a second process when the total amount of data does not exceed the memory capacity, the second process includes collective reception of the plurality of undivided update programs (See e.g. [0056] -If it is determined that the available capacity of the internal memory unit 41 is enough for storing the update file, the control unit 11 selects the internal memory unit 41 as a download storage (S522) and stores the update file in the internal memory unit 41 while downloading). Therefore, the combination of Buga in view of Seo reasonably teaches the limitation of a processor to determine whether or not a total amount of data of the plurality of undivided update programs for individually operating the different types of the ECUs exceeds a memory capacity for the data of the memory.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Buga to incorporate/implement the limitations as taught by Seo in order to provide more efficient method/system of updating firmware/software of a device, as suggested by Seo (see [0012]).

Buga in view of Seo does not specifically teach the first process includes sequential reception of the plurality of undivided update programs.

In an analogous art of updating software, however, Kostadinov teaches executing a process including sequential reception of a plurality of undivided update programs when a total amount of data exceeds a memory capacity (see e.g. [0029] - examples of the update input 226 can include data that conveys the updates to the executable instructions across multiple process devices in the process line. This data may code a plurality of firmware components (e.g., the first firmware component and the second firmware component) for on the target devices (e.g., a first target device and a second target device). The firmware components may be different from one another, e.g., the executable instruction of the first firmware component are different from the executable instruction of the second firmware component and  FIG. 10 depicts a flow diagram of an exemplary embodiment of a method 500 that can illustrates the exchange of information between devices in the system to complete the update process. Examples of the method 500 find use with receiving devices that do not have enough memory to retain information on the scale required by the size of the update package. For these types of devices, the host device can deliver the components of the download package serially, starting for example with the first download component that defines the content of the download package and [0050] - the method 500 includes, at step 502, receiving the first download component; if the receiving device accepts the first download component, then the method 500 can continue, at step 508, receiving the second download component and, at step 510, distributing the second download component to the appropriate target devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Buga in view of Seo to incorporate/implement the limitations as taught by Kostadinov in order to provide a more efficient method/system of updating programs of various devices, as suggested by Kostadinov ([0001]).

7.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Buga in view of Seo and Kostadinov, as applied to claim 1 above, and further in view of Kim et al (US Patent Application Publication 2014/0304700).
As to claim 2, Buga in view of Seo and Kostadinov teaches the limitations of claim 1, but does not specifically teach wherein the first process includes determination of whether or not 
In an analogous art, however, Kim teaches wherein the first process includes determination of whether or not a communication status of wireless communication is good and processor executes the sequential reception of the plurality of undivided update programs when the communication status is good (See [0047] and Fig. 10 and associated text, e.g.  [0090] and waits until the communication status is improved when the communication status is not good (see e.g. [0089]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Buga in view of Seo and Kostadinov to incorporate/implement the limitations as taught by Kim in order to provide a more efficient method/system of updating software, as suggested by Kim (see [0002]).

As to claim 3, Kim further teaches wherein the processing unit determines whether or not the communication status is good based on a received signal strength indication or a bit error rate in the wireless communication device (See e.g. [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Buga in view of Seo and Kostadinov to incorporate/implement the limitations as taught by Kim in order to provide a more efficient method/system of updating software, as suggested by Kim (see [0002]).


8.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Buga in view of Seo, Kostadinov and Kim, as applied to claim 2 above, and further in view of Diedrich et al (US Patent Application Publication 2017/0024201 A1).
As to claim 4, Buga in view of Seo, Kostadinov and Kim teaches the limitations of claim 2, but does not specifically teach wherein when determining whether or not the communication status is good, the processor uses a speed of the vehicle as one condition for determining that the communication status is good. 
In an analogous art, however, Diedrich teaches wherein when determining whether or not the communication status is good, the processing unit uses a speed of the vehicle as one condition for determining that the communication status is good (see e.g. [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Buga in view of Seo, Kostadinov and Kim to incorporate/implement the limitations as taught by Diedrich in order to provide a more efficient method/system of wirelessly updating vehicle systems, as suggested by Diedrich (see [0001]).

As to claim 5, Diedrich further teaches wherein the processor determines whether or not the communication status is good, based on a present position of the vehicle (see e.g. [0049]).  

As to claim 6, Diedrich further teaches wherein when determining whether or not the communication status is good, the processor uses a length of an expected stopping time of the vehicle as one condition for determining that the communication status is good (See e.g. [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Buga in view of Seo, Kostadinov and Kim to incorporate/implement the limitations as taught by Diedrich in order to provide a more efficient method/system of wirelessly updating vehicle systems, as suggested by Diedrich (see [0001]).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, Art Unit 2192